Case 15-12684-elf    Doc 72     Filed 04/03/19 Entered 04/03/19 15:31:42             Desc Main
                                Document      Page 1 of 2

                           IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                    PHILADELPHIA DIVISION

     In re: JEFFREY ARNAL                             )
           ESTELLE WOODWARD                           )
             Debtor(s)                                )      CHAPTER 13
                                                      )
     WELLS FARGO BANK, N.A.                           )       Case No.: 15-12684 (ELF)
     d/b/a WELLS FARGO AUTO                           )
            Moving Party                              )       Hearing Date: 4-30-19 at 9:30 AM
                                                      )
        v.                                            )       11 U.S.C. 362
                                                      )
     JEFFREY ARNAL                                    )
     ESTELLE WOODWARD                                 )
          Respondent(s)                               )
                                                      )
     WILLIAM C. MILLER                                )
          Trustee                                     )


                      MOTION FOR RELIEF FROM THE AUTOMATIC STAY

     TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

             Comes now Wells Fargo Bank, N.A. d/b/a Wells Fargo Auto (“Wells Fargo”) filing this
     its Motion For Relief From The Automatic Stay (“Motion”), and in support thereof, would
     respectfully show:

             1. On April 17, 2015, Jeffrey Arnal and Estelle Woodward filed a voluntary petition
     under Chapter 13 of the Bankruptcy Code.
             2. This Court has jurisdiction of the Motion by virtue of 11 U.S.C. 105, 361 and 362, and
     28 U.S.C. 157 and 1334.
             3. On July 15, 2014 the Debtors entered into a retail installment sales contract for the
     purchase of a 2008 Honda Odyssey bearing vehicle identification number
     5FNRL38748B038300. The contract was assigned to Wells Fargo Dealer Services and the
     Debtors became indebted to Wells Fargo in accordance with the terms of same. Wells Fargo
     Dealer Services is designated as first lien holder on the title to the vehicle. Wells Fargo Bank,
     N.A. previously did business as Wells Fargo Dealer Services and now does business as Wells



                                                   Page 1
Case 15-12684-elf    Doc 72     Filed 04/03/19 Entered 04/03/19 15:31:42            Desc Main
                                Document      Page 2 of 2

     Fargo Auto. True copies of the contract and the title inquiry to the vehicle are annexed hereto as
     exhibits A and B.
            4. The amount owing to Wells Fargo as of March 13, 2019 is $5,597.37.
            5. According to the NADA Official Used Car Guide for March 2019, the vehicle has a
     current retail value of $8,675.00.
            6. The Debtors have failed to make monthly payments and remain due and owing for
     May 28, 2018 and as a result, are in arrears $3,279.34 as of March 13, 2019.
            7. Wells Fargo Bank, N.A. d/b/a Wells Fargo Auto alleges that the automatic stay should
     be lifted for cause under 11 U.S.C. 362(d)(1) in that Wells Fargo lacks adequate protection of its
     interest in the vehicle as evidenced by the following:
                    (a) The Debtors are failing to make payments to Wells Fargo in accordance with
            the loan agreement and are failing to provide Wells Fargo with adequate protection.


            WHEREFORE PREMISES CONSIDERED, Wells Fargo Bank, N.A. d/b/a Wells Fargo
     Auto respectfully requests that upon final hearing of this Motion, (1) the automatic stay will be
     terminated as to Wells Fargo to permit Wells Fargo to seek its statutory and other available
     remedies; (2) that the stay terminate in accordance with Fed.R.Bank.P., Rule 4001(a)(3) and (3)
     Wells Fargo be granted such other and further relief as is just.


     Respectfully submitted,

     /s/ William E. Craig
     William E. Craig
     Morton & Craig LLC
     110 Marter Avenue, Suite 301
     Moorestown, NJ 08057
     Phone: 856/866-0100, Fax: 856/722-1554
     Local Counsel for Wells Fargo Bank, N.A.
     d/b/a Wells Fargo Auto




                                                   Page 2
